Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 1 of 30 Page ID #:236




    1   Michael J. Freiman, Esq. (SBN 280716)
        Law Office of Michael Freiman
    2   100 Wilshire Blvd., Ste. 700
    3   Santa Monica, CA 90401
        (310) 917-1022
    4
        mike@employlegal.com
    5
    6
        Attorney for Plaintiff JASONE WATKINS

    7                       UNITED STATES DISTRICT COURT
    8
                           CENTRAL DISTRICT OF CALIFORNIA
    9
          JASONE WATKINS,                         CASE NO.: CV 18-08739-CJC (JEMx)
   10
   11                       Plaintiff,            THIRD AMENDED COMPLAINT
                                                  FOR:
   12     v.
                                                  1. Wrongful Demotion in Violation of
   13     G4S SECURE SOLUTIONS                    Public Policy
          (USA) INC.; and DOES 1 through          2. Retaliation in Violation of Labor Code s.
   14     20, inclusive,                          1102.5
                                                  3. Discrimination in Violation of FEHA
   15                       Defendants.           4. Failure to Prevent Discrimination in
   16
                                                  Violation of FEHA
                                                  5. Harassment in Violation of FEHA
   17                                             6. Failure to Prevent Harassment in
                                                  Violation of FEHA
   18                                             7. Retaliation in Violation of FEHA
                                                  8. Failure to Engage in the Interactive
   19                                             Process
                                                  9. Failure to Provide Reasonable
   20                                             Accommodation
                                                  10. Labor Code s. 6310
   21
   22                                             DEMAND FOR JURY TRIAL
   23
               Plaintiff JASONE WATKINS for his Complaint against G4S SECURE SOLUTIONS
   24
        (USA) INC.; and DOES 1 through 20, inclusive, hereby complains and alleges as
   25
        follows:
   26
   27
   28

                                         COMPLAINT FOR DAMAGES

                                                   1
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 2 of 30 Page ID #:237




    1                          PARTIES, JURISDICTION AND VENUE
    2
              1.        Plaintiff Jasone Watkins was at all times relevant to the matters alleged in
    3
    4   this complaint an individual with his residence in California.
    5
              2.        Plaintiff is informed and believes and thereon alleges that the fictitiously-
    6
    7   named Defendants sued herein as Does 1 through 20 inclusive, and each of them, are
    8   in some manner responsible for the occurrences, acts, and omissions alleged herein and
    9
        that Plaintiff’s damages were proximately caused by their conduct. The true names
   10
   11   and capacities of such fictitiously-named Doe Defendants, whether individual,
   12
        corporate, partnership, associate or otherwise, are presently unknown to Plaintiff, and
   13
   14   Plaintiff will seek leave of the Court to amend this Complaint to assert the true names
   15
        and capacities of such fictitiously-named Defendants when the same have been
   16
   17   ascertained. For convenience, each reference to the named Defendant herein shall also

   18   refer to Does 1 through 20, inclusive.
   19
              3.        Plaintiff is informed and believes and thereon alleges that in committing
   20
   21   certain acts herein as alleged, some or all of the Defendants herein named were acting
   22
        as the agents, joint ventures, partners, representatives, subsidiaries, affiliates and/or
   23
   24   employees of some or all of the other Defendants, and that some or all of the conduct
   25   of such Defendants, as complained of herein, was within the course and scope of such
   26
        relationship.
   27
   28

                                             COMPLAINT FOR DAMAGES

                                                       2
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 3 of 30 Page ID #:238




    1         4.     Pursuant to Article VI, Section 10 of the California Constitution, subject

    2   matter jurisdiction is proper in the Superior Court of California, County of Los
    3
        Angeles.
    4
    5         5.     Pursuant to Section 395 of the California Code of Civil Procedure, venue
    6
        is proper in the Superior Court of California for the County of Los Angeles, because
    7
    8   the Defendant conducted business in Los Angeles County.
    9                               FACTUAL BACKGROUND
   10
             6.      Defendant G4S Secure Solutions employed Plaintiff as a security guard
   11
   12   in Los Angeles from in or around September, 2017, to Summer, 2018. Plaintiff is not
   13
        currently employed by Defendant.
   14
   15        7.      During Plaintiff’s (African-American) employment, in a continuing
   16
        violation from December, 2017, to Summer, 2018, Defendant’s management and
   17
   18   employees, including Plaintiff’s supervisor, created a hostile work environment by

   19   making racial slurs to Plaintiff (including without limitation that Plaintiff should
   20
        instead work as a “basketball player” and go back to “Ethiopia”), harassing physical
   21
   22   conduct including without limitation pointing a finger in Plaintiff’s face, and other
   23
        actions to exclude Plaintiff such as removing Plaintiff’s lunch from his desk and not
   24
   25   allowing him to sit down at all during his job.
   26
   27
   28

                                          COMPLAINT FOR DAMAGES

                                                    3
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 4 of 30 Page ID #:239




    1        8.      Defendant did not engage in such conduct toward similarly situated

    2   employees who, based on Plaintiff’s knowledge and on information and belief, were
    3
        not African American.
    4
    5        9.      Following Plaintiff’s complaints about the harassment, Defendant
    6
        required Plaintiff to stand in his position in violation of California’s suitable seating
    7
    8   laws despite previously allowing Plaintiff to set in his position from September, 2017
    9   to June 26, 2018. As a result, Plaintiff developed a disability of excruciating physical
   10
        pain which interfered with his ability to work and engage in other physical actions
   11
   12   beginning June 26, 2018.
   13
             10.     As a result of Plaintiff’s disability, Plaintiff requested reasonable
   14
   15   accommodation including without limitation the opportunity to sit during parts of his
   16
        job from June 26, 2018, through the remainder of his employment in Summer, 2018.
   17
   18        11.     Defendants failed to engage in any interactive process to determine what

   19   accommodations known or should be known to the employer nor did Defendant
   20
        accommodate Plaintiff’s request for a seat nor provide any other reasonable
   21
   22   accommodation in a continuing violation from June 26, 2018 through the remainder of
   23
        his employment in Summer, 2018.
   24
   25        12.     Plaintiff   complained    to   Defendant’s    management     about    racial
   26   discrimination/harassment, disability discrimination/failure to accommodate, violation
   27
   28

                                          COMPLAINT FOR DAMAGES

                                                    4
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 5 of 30 Page ID #:240




    1   of California’s suitable seating laws, and an unsafe work environment in or around

    2   June-July, 2018.
    3
             13.     Within close time proximity (less than three months) following Plaintiff’s
    4
    5   complaints in or around June-July, 2018, Defendant’s management, with knowledge
    6
        of Plaintiff’s complaints, required he stand at his post, removed Plaintiff from his post,
    7
    8   suspended Plaintiff, wouldn’t allow Plaintiff to return to work, demoted Plaintiff,
    9   reduced Plaintiff’s schedule, reduced Plaintiff’s compensation, and failed to provide
   10
        Plaintiff a raise he was qualified for and otherwise would have earned beginning on
   11
   12   June 26, 2018 and continuing through the remainder of employment.
   13
             14.     On August 7, 2018, Plaintiff filed a charge with the Department of Fair
   14
   15   Employment and Housing (“DFEH”) containing claims reasonably related to the above
   16
        referenced Fair Employment and Housing Act violations and obtained a right-to-sue
   17
   18   letter. The charge and right to sue letter are attached hereto as Exhibit A.

   19        15.     On June 25, 2019, Plaintiff filed an amended DFEH Charge containing
   20
        claims reasonably related to the above referenced Fair Employment and Housing Act
   21
   22   violations, which is attached hereto as Exhibit B.
   23
             16.     On June 25, 2019, Plaintiff filed a new DFEH charge containing claims
   24
   25   reasonably related to the above referenced Fair Employment and Housing Act
   26   violations and received another right to sue letter, which are attached hereto as Exhibit
   27
        C.
   28

                                           COMPLAINT FOR DAMAGES

                                                     5
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 6 of 30 Page ID #:241




    1                               FIRST CAUSE OF ACTION
                       (Wrongful Demotion/Suspension in Violation of Public Policy)
    2                                  (Against All Defendants)
    3
              17.     Plaintiff re-alleges and incorporates all paragraphs of this Complaint as
    4
    5 though fully set forth herein.
    6
              18.     Defendant’s actions constitute wrongful demotion/suspension in violation
    7
    8 of the public policy.
    9         19.     As a proximate result of the aforesaid acts of Defendants, Plaintiff has
   10
        suffered actual, consequential and incidental financial losses, including without
   11
   12 limitation, loss of salary and benefits, and the intangible loss of employment related
   13
        opportunities in his field and damage to his professional reputation, emotional distress,
   14
   15 and seeks punitive damages all in an amount subject to proof at the time of trial.
   16
                                       SECOND CAUSE OF ACTION
   17                         (Retaliation in Violation of Labor Code s. 1102.5)
   18                                      (Against All Defendants)

   19         20.     Plaintiff re-alleges and incorporates by reference all paragraphs of this
   20
        Complaint as though fully set forth herein.
   21
   22         21.     Defendants’ actions constitute retaliation in violation of Labor Code s.
   23
        1102.5.
   24
   25         22.     As a proximate result of the wrongful conduct of Defendants, Plaintiff has
   26 suffered and continues to suffer a loss in earnings and other employment benefits
   27
        according to proof at time of trial.
   28

                                               COMPLAINT FOR DAMAGES

                                                         6
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 7 of 30 Page ID #:242




    1         23.         As a proximate result of the wrongful conduct of Defendants, Plaintiff has

    2 suffered humiliation, emotional distress, and mental pain and anguish all to his damage
    3
        in an amount according to proof at trial.
    4
    5       24.         In doing the acts herein alleged, Defendants acted with oppression, malice,
    6
        and/or conscious disregard of Plaintiff’s rights and Plaintiff is therefore entitled to
    7
    8 punitive damages.
    9                                  THIRD CAUSE OF ACTION
   10                              (Discrimination in Violation of FEHA)
                                          (Against All Defendants)
   11
   12             25.     Plaintiff re-alleges and incorporates by reference all paragraphs of this
   13
        Complaint as though fully set forth herein.
   14
   15             26.     Defendants’ actions constitute discrimination in violation of the Fair
   16
        Employment and Housing Act (“FEHA”).
   17
   18             27.     As a proximate result of the wrongful conduct of Defendants, Plaintiff has

   19   suffered and continues to suffer a loss in earnings and other employment benefits
   20
        according to proof at time of trial.
   21
   22             28.     As a proximate result of the wrongful conduct of Defendants, Plaintiff has
   23
        suffered humiliation, emotional distress and mental pain and anguish all to his damage
   24
   25   in an amount according to proof at trial.
   26
   27
   28

                                              COMPLAINT FOR DAMAGES

                                                        7
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 8 of 30 Page ID #:243




    1         29.    In doing the acts herein alleged, Defendants acted with oppression,

    2   malice, and/or conscious disregard of Plaintiff’s rights and Plaintiff is therefore entitled
    3
        to punitive damages.
    4
    5                                FOURTH CAUSE OF ACTION
    6
                        (Failure to Prevent Discrimination in Violation of FEHA)
                                       (Against All Defendants)
    7
    8         30.    Plaintiff re-alleges and incorporates by reference all paragraphs of this
    9   Complaint as though fully set forth herein.
   10
              31.    Under FEHA, it is unlawful for an employer to fail to take all reasonable
   11
   12   steps to prevent discrimination.
   13
              32.    Defendants had knowledge and/or reasonable notice of the discrimination
   14
   15   that took place against Plaintiff and failed to prevent such.
   16
              33.    As a proximate result of the wrongful conduct of Defendants, Plaintiff has
   17
   18   suffered and continues to suffer a loss in earnings and other employment benefits

   19   according to proof at time of trial.
   20
              34.    As a proximate result of the wrongful conduct of Defendants, Plaintiff has
   21
   22   suffered humiliation, emotional distress and mental pain and anguish all to his damage
   23
        in an amount according to proof at trial.
   24
   25         35.    In doing the acts herein alleged, Defendants acted with oppression,
   26   malice, and/or conscious disregard of Plaintiff’s rights and Plaintiff is therefore entitled
   27
        to punitive damages.
   28

                                           COMPLAINT FOR DAMAGES

                                                      8
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 9 of 30 Page ID #:244




    1                                  FIFTH CAUSE OF ACTION
                                     (Harassment in Violation of FEHA)
    2                                     (Against All Defendants)
    3
              36.    Plaintiff re-alleges and incorporates by reference all paragraphs of this
    4
    5   Complaint as though fully set forth herein.
    6
              37.    Defendants’ actions constitute harassment in violation of the Fair
    7
    8   Employment and Housing Act (“FEHA”).
    9         38.    As a proximate result of the wrongful conduct of Defendants, Plaintiff has
   10
        suffered and continues to suffer a loss in earnings and other employment benefits
   11
   12   according to proof at time of trial.
   13
              39.    As a proximate result of the wrongful conduct of Defendants, Plaintiff has
   14
   15   suffered humiliation, emotional distress and mental pain and anguish all to her damage
   16
        in an amount according to proof at trial.
   17
   18         40.    In doing the acts herein alleged, Defendants acted with oppression,

   19   malice, and/or conscious disregard of Plaintiff’s rights and Plaintiff is therefore entitled
   20
        to punitive damages.
   21
   22                                  SIXTH CAUSE OF ACTION
   23
                          (Failure to Prevent Harassment in Violation of FEHA)
                                         (Against All Defendants)
   24
   25         41.    Plaintiff re-alleges and incorporates by reference all paragraphs of this
   26   Complaint as though fully set forth herein.
   27
   28

                                           COMPLAINT FOR DAMAGES

                                                      9
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 10 of 30 Page ID #:245




     1          42.    Defendants’ knew or should have known about its harassment toward

     2   Plaintiff and failed to prevent it.
     3
                43.    Defendants’ actions constitute failure to prevent harassment in violation
     4
     5   of the Fair Employment and Housing Act (“FEHA”).
     6
                44.    As a proximate result of the wrongful conduct of Defendants, Plaintiff has
     7
     8   suffered and continues to suffer a loss in earnings and other employment benefits
     9   according to proof at time of trial.
    10
                45.    As a proximate result of the wrongful conduct of Defendants, Plaintiff has
    11
    12   suffered humiliation, emotional distress and mental pain and anguish all to his damage
    13
         in an amount according to proof at trial.
    14
    15          46.    In doing the acts herein alleged, Defendants acted with oppression,
    16
         malice, and/or conscious disregard of Plaintiff’s rights and Plaintiff is therefore entitled
    17
    18   to punitive damages.

    19                                  SEVENTH CAUSE OF ACTION
    20                                 (Retaliation in Violation of FEHA)
                                            (Against All Defendants)
    21
    22          47.    Plaintiff re-alleges and incorporates by reference all paragraphs of this
    23
         Complaint as though fully set forth herein.
    24
    25          48.    Defendants’ actions constitute retaliation in violation of the Fair
    26   Employment and Housing Act (“FEHA”).
    27
    28

                                               COMPLAINT FOR DAMAGES

                                                        10
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 11 of 30 Page ID #:246




     1         49.    As a proximate result of the wrongful conduct of Defendants, Plaintiff has

     2   suffered and continues to suffer a loss in earnings and other employment benefits
     3
         according to proof at time of trial.
     4
     5         50.    As a proximate result of the wrongful conduct of Defendants, Plaintiff has
     6
         suffered humiliation, emotional distress and mental pain and anguish all to his damage
     7
     8   in an amount according to proof at trial.
     9         51.    In doing the acts herein alleged, Defendants acted with oppression,
    10
         malice, and/or conscious disregard of Plaintiff’s rights and Plaintiff is therefore entitled
    11
    12   to punitive damages.
    13
                                 EIGHTH CAUSE OF ACTION
    14          (Failure to Engage in the Interactive Process in Violation of FEHA)
    15                               (Against All Defendants)
    16
               52.     Plaintiff re-alleges and incorporates by reference all paragraphs of this
    17
    18   Complaint as though fully set forth herein.

    19         53.    Defendants’ actions constitute failure to engage in the interactive process
    20
         in violation of the Fair Employment and Housing Act (“FEHA”).
    21
    22         54.    As a proximate result of the wrongful conduct of Defendants, Plaintiff has
    23
         suffered and continues to suffer a loss in earnings and other employment benefits
    24
    25   according to proof at time of trial.
    26
    27
    28

                                            COMPLAINT FOR DAMAGES

                                                      11
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 12 of 30 Page ID #:247




     1         55.    As a proximate result of the wrongful conduct of Defendants, Plaintiff has

     2   suffered humiliation, emotional distress and mental pain and anguish all to her damage
     3
         in an amount according to proof at trial.
     4
     5         56.    In doing the acts herein alleged, Defendants acted with oppression,
     6
         malice, and/or conscious disregard of Plaintiff’s rights and Plaintiff is therefore entitled
     7
     8   to punitive damages.
     9                               NINTH CAUSE OF ACTION
    10           (Failure to Provide Reasonable Accommodation in Violation of FEHA)
                                       (Against All Defendants)
    11
    12         57.    Plaintiff re-alleges and incorporates by reference all paragraphs of this
    13
         Complaint as though fully set forth herein.
    14
    15         58.    Defendants’     actions    constitute    failure   to   provide    reasonable
    16
         accommodation in violation of FEHA.
    17
    18         59.    As a proximate result of the wrongful conduct of Defendants, Plaintiff has

    19   suffered and continues to suffer a loss in earnings and other employment benefits
    20
         according to proof at time of trial.
    21
    22         60.    As a proximate result of the wrongful conduct of Defendants, Plaintiff has
    23
         suffered humiliation, emotional distress and mental pain and anguish all to his damage
    24
    25   in an amount according to proof at trial.
    26
    27
    28

                                            COMPLAINT FOR DAMAGES

                                                      12
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 13 of 30 Page ID #:248




     1           61.   In doing the acts herein alleged, Defendants acted with oppression,

     2   malice, and/or conscious disregard of Plaintiff’s rights and Plaintiff is therefore entitled
     3
         to punitive damages.
     4
     5                                   TENTH CAUSE OF ACTION
     6
                                (Retaliation in Violation of Labor Code s. 6310)
                                            (Against All Defendants)
     7
     8           62.   Plaintiff re-alleges and incorporates by reference all paragraphs of this
     9   Complaint as though fully set forth herein.
    10
                 63.   Defendants’ actions constitute retaliation in violation of Labor Code s.
    11
    12   6310.
    13
                 64.   As a proximate result of the wrongful conduct of Defendants, Plaintiff has
    14
    15   suffered and continues to suffer a loss in earnings and other employment benefits
    16
         according to proof at time of trial.
    17
    18           65.   As a proximate result of the wrongful conduct of Defendants, Plaintiff has

    19   suffered humiliation, emotional distress, and mental pain and anguish all to his damage
    20
         in an amount according to proof at trial.
    21
    22           66.   In doing the acts herein alleged, Defendants acted with oppression,
    23
         malice, and/or conscious disregard of Plaintiff’s rights and Plaintiff is therefore
    24
    25   entitled to punitive damages.
    26                                     PRAYER FOR RELIEF
    27
                 WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
    28

                                            COMPLAINT FOR DAMAGES

                                                      13
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 14 of 30 Page ID #:249




     1         1.     For payment of earned wages, withheld earnings, and other damages
     2   according to proof in an amount to be ascertained at trial;
     3         2.     For payment of all statutory obligations and penalties as required by law;
     4         3.     For penalties, special damages, compensatory, and general damages in
     5   an amount to be proven at trial;
     6         4.     For punitive damages as allowed by law;
     7         5.     Loss of income incurred and to be incurred according to proof;
     8         6.     For reasonable attorneys’ fees by statute and contract;
     9         7.     For costs of suit incurred herein;
    10         8.     For interest provided by law;
    11         9.     All damages and penalties pursuant to Labor Code;
    12         10.    For restitution and other equitable relief; and
    13         11.    For such other and further relief as the court deems just and proper.
    14
         Dated: June 25, 2019               By:   LAW OFFICE OF MICHAEL FREIMAN
    15
    16                                            ___________________________
                                                  Michael J. Freiman, Esq.
    17
                                                  Attorney for Plaintiff Jasone Watkins
    18
    19
                                    DEMAND FOR JURY TRIAL

    20         Plaintiff Jasone Watkins demands a jury trial.
    21
         Dated: June 25, 2019               By:   LAW OFFICE OF MICHAEL FREIMAN
    22
    23                                            __________________________
                                                  Michael J. Freiman, Esq.
    24
                                                  Attorney for Plaintiff Jasone Watkins
    25
    26
    27
    28

                                             COMPLAINT FOR DAMAGES

                                                      14
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 15 of 30 Page ID #:250




                                 EX A
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 16 of 30 Page ID #:251
          STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency   GOVERNOR EDMUND G. BROWN JR.
                                                                                           DIRECTOR KEVIN KISH
          DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
          2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
          (800) 884-1684 I TDD (800) 700-2320
          http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov




  August 7, 2018

  Jasone Watkins
  c/o Law Office of Michael Freiman, 100 Wilshire Blvd. Suite 700
  Santa Monica, California 90401

  RE:   Notice of Case Closure and Right to Sue
        DFEH Matter Number: 201808-03149307
        Right to Sue: Watkins / G4S SECURE SOLUTIONS (USA) INC.

  Dear Jasone Watkins,

  This letter informs you that the above-referenced complaint was filed with the
  Department of Fair Employment and Housing (DFEH) has been closed effective August
  7, 2018 because an immediate Right to Sue notice was requested. DFEH will take no
  further action on the complaint.

  This letter is also your Right to Sue notice. According to Government Code section
  12965, subdivision (b), a civil action may be brought under the provisions of the Fair
  Employment and Housing Act against the person, employer, labor organization or
  employment agency named in the above-referenced complaint. The civil action must be
  filed within one year from the date of this letter.

  To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
  Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
  DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
  whichever is earlier.

  Sincerely,


  Department of Fair Employment and Housing
 Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 17 of 30 Page ID #:252



 1                    COMPLAINT OF EMPLOYMENT DISCRIMINATION
                            BEFORE THE STATE OF CALIFORNIA
 2                  DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                    Under the California Fair Employment and Housing Act
 3
                                 (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Jasone Watkins                                           DFEH No. 201808-03149307
 6                              Complainant,
 7 vs.
 8    G4S SECURE SOLUTIONS (USA) INC.
      1395 University Blvd.
 9    Jupiter, Florida 33458
10                        Respondents
11
12 1. Respondent G4S SECURE SOLUTIONS (USA) INC. is an employer subject to
   suit under the California Fair Employment and Housing Act (FEHA) (Gov. Code, §
13 12900 et seq.).
14
   2. Complainant Jasone Watkins, resides in the City of Santa Monica State of
15 California.

16 3. Complainant alleges that on or about August 7, 2018, respondent took the
   following adverse actions:
17
18 Complainant was harassed because of complainant's race, ancestry, national
   origin (includes language restrictions), color, genetic information or characteristic,
19 disability (physical or mental), medical condition (cancer or genetic characteristic),
   association with someone of a protected class.
20
   Complainant was discriminated against because of complainant's race, ancestry,
21
   national origin (includes language restrictions), color, genetic information or
22 characteristic, disability (physical or mental), medical condition (cancer or genetic
   characteristic) and as a result of the discrimination was denied hire or promotion,
23 reprimanded, denied equal pay, suspended, denied or forced transfer, demoted,
   asked impermissible non-job-related questions, denied a work environment free of
24 discrimination and/or retaliation, denied any employment benefit or privilege, denied
   reasonable accommodation for a disability, denied work opportunities or
25
   assignments.
26
27                                               -1-
                                Complaint – DFEH No. 201808-03149307
28 Date Filed: August 7, 2018
 Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 18 of 30 Page ID #:253



 1
   Complainant experienced retaliation because complainant reported or resisted
 2 any form of discrimination or harassment, participated as a witness in a
   discrimination or harassment claim, requested or used a disability-related
 3
   accommodation and as a result was denied hire or promotion, reprimanded, denied
 4 equal pay, suspended, denied or forced transfer, demoted, asked impermissible
   non-job-related questions, denied a work environment free of discrimination and/or
 5 retaliation, denied any employment benefit or privilege, failed to give equal
   considerations in making employment decisions, denied reasonable accommodation
 6 for a disability, partial recommendation for subsequent employment in retaliation for
 7 filing discrimination or harassment complaints.
 8
   Additional Complaint Details: Respondent subjected Claimant to
 9 discrimination/harassment/retaliation on the aforementioned bases and in retaliation
   for Claimant's opposition to discrimination/harassment/retaliation. Respondent
10 removed Claimant from his post, reduced his schedule, transferred, failed to
11 promote, failed to increase pay, decreased pay, demoted, suspended, failed to
   provide seating, subjected Claimant to an unsafe work environment, suspended,
12 threatened to terminate, and subjected Claimant to a hostile work environment.
   Respondent subjected Claimant to a hostile work environment on the bases of his
13 race/color/national origin/ancestry and disability/perceived disability/request for
   accommodation through slurs, exclusion, insults, exclusion, and retaliation.
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                               -2-
                                Complaint – DFEH No. 201808-03149307
28 Date Filed: August 7, 2018
 Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 19 of 30 Page ID #:254



 1 VERIFICATION
 2 I, Michael Freiman, am the Attorney in the above-entitled complaint. I have read the
   foregoing complaint and know the contents thereof. The matters alleged are based
 3
   on information and belief, which I believe to be true.
 4
   On August 7, 2018, I declare under penalty of perjury under the laws of the State of
 5 California that the foregoing is true and correct.
 6                                                                     Los Angeles, CA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                               -3-
                                Complaint – DFEH No. 201808-03149307
28 Date Filed: August 7, 2018
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 20 of 30 Page ID #:255




                                 EX B
 Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 21 of 30 Page ID #:256



 1                    COMPLAINT OF EMPLOYMENT DISCRIMINATION
                            BEFORE THE STATE OF CALIFORNIA
 2                  DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                    Under the California Fair Employment and Housing Act
 3
                                 (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Jasone Watkins                                              DFEH No. 201808-03149307
 6                                 Complainant,
 7 vs.
 8    G4S SECURE SOLUTIONS (USA) INC.
      1395 University Blvd.
 9    Jupiter, Florida 33458
10                        Respondents
11
12 1. Respondent G4S SECURE SOLUTIONS (USA) INC. is an employer subject to
   suit under the California Fair Employment and Housing Act (FEHA) (Gov. Code, §
13 12900 et seq.).
14
   2. Complainant Jasone Watkins, resides in the City of Santa Monica State of
15 California.

16 3. Complainant alleges that on or about June 25, 2019, respondent took the
   following adverse actions:
17
18 Complainant was harassed because of complainant's race, ancestry, national
   origin (includes language restrictions), color, genetic information or characteristic,
19 disability (physical or mental), medical condition (cancer or genetic characteristic),
   association with someone of a protected class.
20
   Complainant was discriminated against because of complainant's race, ancestry,
21
   national origin (includes language restrictions), color, genetic information or
22 characteristic, disability (physical or mental), medical condition (cancer or genetic
   characteristic) and as a result of the discrimination was denied hire or promotion,
23 reprimanded, denied equal pay, suspended, denied or forced transfer, demoted,
   asked impermissible non-job-related questions, denied a work environment free of
24 discrimination and/or retaliation, denied any employment benefit or privilege, denied
   reasonable accommodation for a disability, denied work opportunities or
25
   assignments.
26
27                                                  -1-
                                   Complaint – DFEH No. 201808-03149307
28 Date Filed: August 7, 2018
     Date Amended: June 25, 2019
 Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 22 of 30 Page ID #:257



 1
   Complainant experienced retaliation because complainant reported or resisted
 2 any form of discrimination or harassment, participated as a witness in a
   discrimination or harassment claim, requested or used a disability-related
 3
   accommodation and as a result was denied hire or promotion, reprimanded, denied
 4 equal pay, suspended, denied or forced transfer, demoted, asked impermissible
   non-job-related questions, denied a work environment free of discrimination and/or
 5 retaliation, denied any employment benefit or privilege, failed to give equal
   considerations in making employment decisions, denied reasonable accommodation
 6 for a disability, partial recommendation for subsequent employment in retaliation for
 7 filing discrimination or harassment complaints.
 8
   Additional Complaint Details: Respondent subjected Claimant to
 9 discrimination/harassment/retaliation on the aforementioned bases and in retaliation
   for Claimant's opposition to discrimination/harassment/retaliation. Respondent
10 removed Claimant from his post, reduced his schedule, transferred, failed to
11 promote, failed to increase pay, decreased pay, demoted, suspended, failed to
   provide seating, subjected Claimant to an unsafe work environment, suspended,
12 threatened to terminate, and subjected Claimant to a hostile work environment.
   Respondent subjected Claimant to a hostile work environment on the bases of his
13 race/color/national origin/ancestry and disability/perceived disability/request for
   accommodation through slurs, exclusion, insults, physical intimidation, exclusion,
14
   and retaliation.
15
   Defendant G4S Secure Solutions employed Plaintiff as a security guard in Los
16 Angeles from in or around September, 2017, to Summer, 2018. Plaintiff is not
   currently employed by Defendant.
17
18 During Plaintiff’s (African-American) employment, in a continuing
   violation from December, 2017, to Summer, 2018, Defendant’s management and
19 employees, including Plaintiff’s supervisor, created a hostile work environment by
   making racial slurs to Plaintiff (including without limitation that Plaintiff should instead
20 work as a “basketball player” and go back to “Ethiopia”), harassing physical
   conduct including without limitation pointing a finger in Plaintiff’s face, and other
21 actions to exclude Plaintiff such as removing Plaintiff’s lunch from his desk and not
22 allowing him to sit down at all during his job. Defendant did not engage in such
   conduct toward similarly situated employees who, based on Plaintiff’s knowledge
23 and  on information and belief, were not African American.

24 Following Plaintiff’s complaints about the harassment, Defendant required Plaintiff to
   stand in his position in violation of California’s suitable seating laws despite
25
   previously allowing Plaintiff to set in his position from September, 2017 to June 26,
26
27                                                  -2-
                                   Complaint – DFEH No. 201808-03149307
28 Date Filed: August 7, 2018
     Date Amended: June 25, 2019
 Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 23 of 30 Page ID #:258



 1 2018. As a result, Plaintiff developed a disability of excruciating physical pain which
   interfered with his ability to work and engage in other physical actions beginning
 2 June 26, 2018.
 3
   As a result of Plaintiff’s disability, Plaintiff requested reasonable
 4 accommodation including without limitation the opportunity to sit during parts of his
   job from June 26, 2018, through the remainder of his employment in Summer, 2018.
 5
   Defendants failed to engage in any interactive process to determine what
 6 accommodations known or should be known to the employer nor did Defendant
 7 accommodate Plaintiff’s request for a seat nor provide any other reasonable
   accommodation in a continuing violation from June 26, 2018 through the remainder
 8 of his employment in Summer, 2018.
 9 Plaintiff complained to Defendant’s management about racial
   discrimination/harassment, disability discrimination/failure to accommodate, violation
10 of California’s suitable seating laws, and an unsafe work environment in or around
11 June-July, 2018.
12 Within close time proximity (less than three months) following Plaintiff’s complaints in
   or around June-July, 2018, Defendant’s management, with knowledge of Plaintiff’s
13 complaints, required he stand at his post, removed Plaintiff from his post, suspended
   Plaintiff, wouldn’t allow Plaintiff to return to work, demoted Plaintiff, reduced
14
   Plaintiff’s schedule, reduced Plaintiff’s compensation, and failed to provide Plaintiff a
15 raise  he was qualified for and otherwise would have earned beginning on June 26,
   2018 and continuing through the remainder of employment.
16
   Defendants did not engage in such conduct toward similarly situated employees
17 who, based on Plaintiff’s knowledge and on information and belief, were not African
18 American, disabled or regarded as disabled, or who had not complained about
   violations of the law or who had not requested a reasonable accommodation.
19
   Defendants failed to conduct an adequate investigation into Plaintiff’s
20 complaints. Defendants actions constitute harassment/discrimination/retaliation on
   the bases of race/ancestry/color/national origin/disability, opposition to
21 harassment/discrimination/retaliation, request/exercise of reasonable
22 accommodation, and opposition to/disclosure of/refusal to perform violations of the
   law and workplace safety violations.
23
24
25
26
27                                                  -3-
                                   Complaint – DFEH No. 201808-03149307
28 Date Filed: August 7, 2018
     Date Amended: June 25, 2019
 Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 24 of 30 Page ID #:259



 1 VERIFICATION
 2 I, Michael Freiman, am the Attorney in the above-entitled complaint. I have read the
   foregoing complaint and know the contents thereof. The matters alleged are based
 3
   on information and belief, which I believe to be true.
 4
   On June 25, 2019, I declare under penalty of perjury under the laws of the State of
 5 California that the foregoing is true and correct.
 6                                                                        Los Angeles, CA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -4-
                                   Complaint – DFEH No. 201808-03149307
28 Date Filed: August 7, 2018
     Date Amended: June 25, 2019
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 25 of 30 Page ID #:260




                                 EX C
Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 26 of 30 Page ID #:261
         STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

         2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
         (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
         http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


  June 25, 2019

  Jasone Watkins
  100 Wilshire Blvd. Ste 700
  Santa Monica, California 90401

  RE:   Notice of Case Closure and Right to Sue
        DFEH Matter Number: 201906-06625525
        Right to Sue: Watkins / G4S SECURE SOLUTIONS (USA) INC.

  Dear Jasone Watkins,

  This letter informs you that the above-referenced complaint was filed with the
  Department of Fair Employment and Housing (DFEH) has been closed effective June
  25, 2019 because an immediate Right to Sue notice was requested. DFEH will take no
  further action on the complaint.

  This letter is also your Right to Sue notice. According to Government Code section
  12965, subdivision (b), a civil action may be brought under the provisions of the Fair
  Employment and Housing Act against the person, employer, labor organization or
  employment agency named in the above-referenced complaint. The civil action must be
  filed within one year from the date of this letter.

  To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
  Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
  DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
  whichever is earlier.

  Sincerely,


  Department of Fair Employment and Housing
 Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 27 of 30 Page ID #:262



 1                    COMPLAINT OF EMPLOYMENT DISCRIMINATION
                            BEFORE THE STATE OF CALIFORNIA
 2                  DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                    Under the California Fair Employment and Housing Act
 3
                                 (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Jasone Watkins                                            DFEH No. 201906-06625525
 6                               Complainant,
 7 vs.
 8    G4S SECURE SOLUTIONS (USA) INC.
      1395 University Blvd.
 9    Jupiter, Florida 33458
10                       Respondents
11
12 1. Respondent G4S SECURE SOLUTIONS (USA) INC. is an employer subject to
   suit under the California Fair Employment and Housing Act (FEHA) (Gov. Code, §
13 12900 et seq.).
14
   2. Complainant Jasone Watkins, resides in the City of Santa Monica State of
15 California.

16 3. Complainant alleges that on or about June 25, 2019, respondent took the
   following adverse actions:
17
18 Complainant was harassed because of complainant's race, ancestry, national
   origin (includes language restrictions), color, disability (physical or mental), medical
19 condition  (cancer or genetic characteristic), association with a member of a
   protected class.
20
   Complainant was discriminated against because of complainant's race, ancestry,
21
   national origin (includes language restrictions), color, disability (physical or mental),
22 medical condition (cancer or genetic characteristic), association with a member of a
   protected class and as a result of the discrimination was denied hire or promotion,
23 reprimanded, denied equal pay, suspended, demoted, asked impermissible non-job-
   related questions, denied a work environment free of discrimination and/or
24 retaliation, denied any employment benefit or privilege, denied reasonable
   accommodation for a disability, denied work opportunities or assignments, denied or
25
   forced to transfer.
26
27                                               -1-
                                Complaint – DFEH No. 201906-06625525
28 Date Filed: June 25, 2019
 Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 28 of 30 Page ID #:263



 1
   Complainant experienced retaliation because complainant reported or resisted
 2 any form of discrimination or harassment, requested or used a disability-related
   accommodation, participated as a witness in a discrimination or harassment
 3
   complaint and as a result was denied hire or promotion, reprimanded, denied equal
 4 pay, suspended, demoted, asked impermissible non-job-related questions, denied a
   work environment free of discrimination and/or retaliation, denied any employment
 5 benefit or privilege, denied reasonable accommodation for a disability, denied or
   forced to transfer.
 6
 7
     Additional Complaint Details: Respondent subjected Claimant to
 8   discrimination/harassment/retaliation on the aforementioned bases and in retaliation
     for Claimant's opposition to discrimination/harassment/retaliation. Respondent
 9   removed Claimant from his post, reduced his schedule, transferred, failed to
     promote, failed to increase pay, decreased pay, demoted, suspended, failed to
10   provide seating, subjected Claimant to an unsafe work environment, suspended,
11   threatened to terminate, and subjected Claimant to a hostile work environment.
     Respondent subjected Claimant to a hostile work environment on the bases of his
12   race/color/national origin/ancestry and disability/perceived disability/request for
     accommodation through slurs, exclusion, insults, physical intimidation, exclusion,
13   and retaliation.
14
   Defendant G4S Secure Solutions employed Plaintiff as a security guard in Los
15 Angeles   from in or around September, 2017, to Summer, 2018. Plaintiff is not
   currently employed by Defendant.
16
   During Plaintiff’s (African-American) employment, in a continuing
17 violation from December, 2017, to Summer, 2018, Defendant’s management and
18 employees, including Plaintiff’s supervisor, created a hostile work environment by
   making racial slurs to Plaintiff (including without limitation that Plaintiff should instead
19 work  as a “basketball player” and go back to “Ethiopia”), harassing physical
   conduct including without limitation pointing a finger in Plaintiff’s face, and other
20 actions to exclude Plaintiff such as removing Plaintiff’s lunch from his desk and not
   allowing him to sit down at all during his job. Defendant did not engage in such
21 conduct toward similarly situated employees who, based on Plaintiff’s knowledge
22 and on information and belief, were not African American.
23 Following Plaintiff’s complaints about the harassment, Defendant required Plaintiff to
   stand in his position in violation of California’s suitable seating laws despite
24 previously allowing Plaintiff to set in his position from September, 2017 to June 26,
   2018. As a result, Plaintiff developed a disability of excruciating physical pain which
25
26
27                                                -2-
                                 Complaint – DFEH No. 201906-06625525
28 Date Filed: June 25, 2019
 Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 29 of 30 Page ID #:264



 1 interfered with his ability to work and engage in other physical actions beginning
   June 26, 2018.
 2
   As a result of Plaintiff’s disability, Plaintiff requested reasonable
 3
   accommodation including without limitation the opportunity to sit during parts of his
 4 job from June 26, 2018, through the remainder of his employment in Summer, 2018.
 5 Defendants failed to engage in any interactive process to determine what
   accommodations known or should be known to the employer nor did Defendant
 6 accommodate Plaintiff’s request for a seat nor provide any other reasonable
 7 accommodation in a continuing violation from June 26, 2018 through the remainder
   of his employment in Summer, 2018.
 8
   Plaintiff complained to Defendant’s management about racial
 9 discrimination/harassment, disability discrimination/failure to accommodate, violation
   of California’s suitable seating laws, and an unsafe work environment in or around
10 June-July, 2018.
11
   Within close time proximity (less than three months) following Plaintiff’s complaints in
12 or around June-July, 2018, Defendant’s management, with knowledge of Plaintiff’s
   complaints, required he stand at his post, removed Plaintiff from his post, suspended
13 Plaintiff, wouldn’t allow Plaintiff to return to work, demoted Plaintiff, reduced
   Plaintiff’s schedule, reduced Plaintiff’s compensation, and failed to provide Plaintiff a
14
   raise he was qualified for and otherwise would have earned beginning on June 26,
15 2018  and continuing through the remainder of employment.

16 Defendants did not engage in such conduct toward similarly situated employees
   who, based on Plaintiff’s knowledge and on information and belief, were not African
17 American, disabled or regarded as disabled, or who had not complained about
18 violations of the law or who had not requested a reasonable accommodation.
19 Defendants failed to conduct an adequate investigation into Plaintiff’s
   complaints. Defendants actions constitute harassment/discrimination/retaliation on
20 the bases of race/ancestry/color/national origin/disability, opposition to
   harassment/discrimination/retaliation, request/exercise of reasonable
21 accommodation, and opposition to/disclosure of/refusal to perform violations of the
22 law and workplace safety violations.
23
24
25
26
27                                               -3-
                                Complaint – DFEH No. 201906-06625525
28 Date Filed: June 25, 2019
 Case 2:18-cv-08739-CJC-JEM Document 26 Filed 07/23/19 Page 30 of 30 Page ID #:265



 1 VERIFICATION
 2 I, Michael Freiman, Esq., am the Attorney in the above-entitled complaint. I have
   read the foregoing complaint and know the contents thereof. The matters alleged are
 3
   based on information and belief, which I believe to be true.
 4
   On June 25, 2019, I declare under penalty of perjury under the laws of the State of
 5 California that the foregoing is true and correct.
 6                                                                    Los Angeles, CA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                              -4-
                               Complaint – DFEH No. 201906-06625525
28 Date Filed: June 25, 2019
